Citation Nr: 0714046	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  99-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1986 to 
November 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In May 1997, 
the RO, in relevant part, denied service connection for 
residuals of injuries involving the neck, right ankle and 
left hand, and also denied service connection for pes planus.  
In a June 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claims 
pertaining to neck pain, a right ankle injury and left hand 
injury.  In framing the issues as the sufficiency of evidence 
to reopen these claims, the RO determined the veteran had 
failed to timely appeal the May 1997 adjudication of them.

In a decision issued in August 2001, however, the Board 
concluded differently, finding the veteran had indeed timely 
appealed the RO's May 1997 adverse determination regarding 
her claims for service connection for neck pain, 
a right ankle injury and left hand injury. The Board then 
remanded these claims to the RO for further development and 
consideration -- and also remanded the claim for service 
connection for pes planus.

While the case was on remand, the RO issued a January 2003 
decision granting service connection for pes planus.  The 
veteran did not subsequently appeal either the initial rating 
or effective date assigned for that condition, so that claim 
has been resolved and is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In June 2005, the Board issued a decision denying the claims 
for service connection for residuals of a neck injury and 
left hand injury.  The Board remanded the remaining claim for 
service connection for residuals of a right ankle injury to 
the RO, this time via the Appeals Management Center (AMC) in 
Washington, D.C., primarily to schedule the veteran for a VA 
medical examination.

Regrettably, still further evidentiary development is 
required before deciding this lone remaining claim for 
service connection for residuals of a right ankle injury.  
So this claim is again being remanded to the RO via the AMC.  
VA will notify the veteran if further action is required on 
her part.


REMAND

The Board notes at the outset that the Veterans Claims 
Assistance Act (VCAA) was signed into law on November 9, 
2000, and it prescribed several essential requirements 
regarding VA's duties to notify and assist a veteran with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

Also, on March 3, 2006, the U. S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application  for 
"service connection" therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and  an 
effective date for the award of benefits will be assigned if 
service connection is granted.



The veteran has been apprised of the procedures under the 
VCAA for obtaining evidence relevant to the disposition of 
her claim, primarily in a February 2002 notice letter 
explaining the general requirements to substantiate it -- and 
which also explained hers and VA's mutual obligation in 
obtaining additional supporting evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  But she still has 
not yet received notice of the downstream disability rating 
and effective date elements of her claim in accordance with 
the holding in Dingess/Hartman.  See, too, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  So she 
should be provided a supplemental notice letter that includes 
a discussion of these specific elements.

It is also necessary that the RO (AMC) undertake additional 
development to ensure there is a sufficient foundation upon 
which to evaluate the veteran's claim.

In the Board's prior June 2005 remand of this claim, it was 
determined that a VA medical examination was essential to 
clarifying the current diagnosis of the claimed right ankle 
disorder and to resolve whether the condition, if present, 
was attributable to the veteran's military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
Board pointed out, a June 1986 report from service documents 
that she complained of right ankle pain after running.  An 
objective clinical evaluation revealed tenderness along the 
lateral border of the malleolus and an antalgic gait.  The 
diagnosis was right ankle pain secondary to tendonitis.  
A December 1994 report, also from service, shows she 
complained of a right ankle injury.  And it was observed she 
had pain on dorsiflexion and inversion.  The diagnosis was 
status-post ankle sprain impingement.  Her military service 
ended in November 1996

As further indicated in the prior remand, but when initially 
examined by VA after service only one month later in December 
1996, the right foot was unremarkable.  The assessment was 
diffuse complaints of musculoskeletal pain, including in the 
feet, with negative physical and radiological findings.



On reexamination in October 1997 the veteran reported right 
ankle pain.  Her right ankle had zero degrees of 
dorsiflexion, although x-rays were normal.  The diagnosis 
included right ankle pain, soft tissue injury, recurrent 
sprain residual.  At minimum, that clinical assessment 
suggested the veteran's right ankle sprain was due to the 
reported trauma in service, even if not more definitively 
stating this opinion.

Subsequent reports of VA X-ray evaluation of the right ankle 
from December 1999, August 2001 and November 2002 were 
negative for evidence of fracture, dislocation or other 
abnormality.  Another examination in November 2003 revealed 
that the appearance of the right ankle was within normal 
limits, as were X-rays of the area.  There was, however, 
limited range of motion in the ankle, albeit with no further 
limitation from fatigue, weakness, lack of endurance or 
incoordination.

Based on these complaints and clinical findings, the Board 
requested further VA examination concerning the diagnosis and 
likely etiology of the claimed condition.  While the claim 
was on remand, records show the AMC scheduled the veteran for 
the requested VA orthopedic examination on August 29, 2005, 
at the Hampton VA Medical Center (VAMC), but she apparently 
failed to report for her evaluation.  A second examination 
request was initiated on October 17, 2005, for an examination 
to be conducted on November 2, 2005, although again, 
according to the record, she did not report.

Under VA regulations, generally, when a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).

Through her correspondence since received at the Roanoke RO 
in March 2006, however, the veteran states that - to the 
contrary, she did not fail to report for her August 29, 2005 
examination.  Indeed, instead, she recalled having undergone 
two medical evaluations on that very same day.  She also 
indicated that she was unable to make a November 2, 2005 
follow-up appointment, and that she attempted to reschedule 
it for later that month, but by that point her VA claims file 
was no longer available for physician review.  According to 
her, the November 2, 2005 appointment was not feasible, in 
part, because the pain in her back and knees precluded her 
from waiting the timeframe needed preceding that examination, 
and also due to conflicting obligations to a family member on 
the same day.

Concerning this recently received statement, although there 
is already evidence denying a compensation and pension 
examination was conducted on either of the two dates in 
question, a request for more comprehensive records from the 
Hampton VAMC would confirm whether any relevant instance of 
medical evaluation occurred as mentioned.  This would also 
provide an updated record of the veteran's VA medical history 
-- inasmuch as the most recent treatment records from the 
Hampton VAMC on file are dated from November 2003.  See 38 
C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).

In the event, however, it is shown after any further inquiry 
that there is still not a record of a corresponding 
orthopedic examination on August 29, 2005, or that which was 
conducted is insufficient to evaluate the current claim, the 
veteran's stated justification for the failure to attend the 
second examination on                 November 2, 2005 may be 
legitimately accepted as a good cause explanation.            
So if this is the case, then another VA examination should be 
scheduled.              See again, 38 U.S.C.A. § 5103A(d).  
This would necessarily include comprehensive notice of the 
scheduled time and date, as well as the procedures that are 
in effect for adjudicating her claim (under 38 C.F.R. § 
3.655) in the event she is unable to report and the process 
by which, if necessary, she can schedule a different 
examination time and date.



Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for service connection for 
residuals of a right ankle injury, send 
the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or 
evidence needed to establish a 
downstream disability rating and 
effective date for this claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the                Hampton 
VAMC since November 2003.                   
Also attempt to confirm whether there 
is any report  on file of a medical 
evaluation having been conducted for 
compensation and pension purposes at 
this facility on August 29, 2005.  Then 
associate all records obtained with the 
claims file.  

3.	Provided that it is confirmed there 
is no record of a prior VA medical 
examination having been conducted on 
August 29, 2005, or that which was 
conducted is insufficient to evaluate 
the current claim, schedule the veteran 
for another examination with an 
orthopedist concerning the claimed 
right ankle disorder.

In conducting the requested 
examination, the designated VA 
physician should initially           
identify all current medical conditions 
the veteran          has affecting her 
right ankle.  If at least one such 
disorder is present, the examiner 
should then indicate whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) the diagnosed condition(s) 
is/are etiologically related to a 
claimed right ankle injury during 
military service -- and taking into 
consideration any relevant 
documentation of  treatment from during 
service.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical history, 
including both a complete copy of this 
remand and the report of the prior 
October 1997 VA examination.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

*The veteran must be provided 
sufficient notice of any scheduled VA 
examination, to include the date, time, 
location and purpose of the 
examination.  Also provide information 
as to the consequences for failure to 
report, in accordance with 38 C.F.R. § 
3.655(b).  Copies of the letters 
notifying her of the scheduling of the 
requested VA examination should be 
associated with the claims file.



4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.	Then readjudicate the claim 
concerning the right ankle in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to her and her 
representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

